EEOC Form 161-B (AteaSe 1:19-CV-O2PS3 EQUALLEMPLOYMENT GHPORTUNITY CONIMPSSION 1 PagelD #: 28
NOTICE OF RIGHT TO SUE (/SSUED ON REQUEST)

 

To: Richard A. Couch From: New York District Office
141 Benson Ave. 33 Whitehall Street
Elmont, NY 11003 5th Floor

New York, NY 10004

[| On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

 

EEOC Charge No. EEOC Representative Telephone No.
Melita R. Fogle,
520-2019-03873 investigator (212) 336-3771

 

(See also the additional information enclosed with this form.)
NOTICE TO THE PERSON AGGRIEVED:

Title VII of the Civil Rights Act of 1964, the Americans with Disabilities Act (ADA), or the Genetic Information Nondiscrimination
Act (GINA): This is your Notice of Right to Sue, issued under Title VII, the ADA or GINA based on the above-numbered charge. It has
been issued at your request. Your lawsuit under Title VII, the ADA or GINA must be filed in a federal or state court WITHIN 90 DAYS
of your receipt of this notice; or your right to sue based on this charge will be lost. (The time limit for filing suit based on a claim under
state law may be different.)

More than 180 days have passed since the filing of this charge.

Less than 180 days have passed since the filing of this charge, but | have determined that it is unlikely that the EEOC will
be able to complete its administrative processing within 180 days from the filing of this charge.

The EEOC is terminating its processing of this charge.

Ue BIL

The EEOC will continue to process this charge.

Age Discrimination in Employment Act (ADEA): You may sue under the ADEA at any time from 60 days after the charge was filed until
90 days after you receive notice that we have completed action on the charge. In this regard, the paragraph marked below applies to
your case:

The EEOC is closing your case. Therefore, your lawsuit under the ADEA must be filed in federal or state court WITHIN
90 DAYS of your receipt of this Notice. Otherwise, your right to sue based on the above-numbered charge wiii be lost.

Wu

The EEOC is continuing its handling of your ADEA case. However, if 60 days have passed since the filing of the charge,
you may file suit in federal or state court under the ADEA at this time.

Equal Pay Act (EPA): You already have the right to sue under the EPA (filing an EEOC charge is not required.) EPA suits must be brought
in federal or state court within 2 years (3 years for willful violations) of the alleged EPA underpayment. This means that backpay due for
any violations that occurred more than 2 years (3 years) before you file suit may not be collectible.

If you file suit, based on this charge, please send a copy of your court complaint to this office.

On behalf of the Commission

Aen . J. (oh
8/2/2019

 

Enclosures(s) Kevin J. Berry, (Date Mailed)

District Director

cc. Attn Jason A. Gilbert, Esq.
Director of Human Resources GILBERT LAW GROUP
TRIBUNE PUBLISHING CO. DBA THE DAILY NEWS 425 Broadhollow Road, Suite 405
4 New York Plaza Melville, NY 11747

New York, NY 10004
